Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  There is a period after “the operations further comprising”. The Examiner believes the applicant meant to use a colon symbol instead.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 	Subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites groups of players being defined that may win an award that is also available to a second group of players in which if the award is won by a first group player. 
	The limitation of “

”, is reasonably and broadly interpreted as covering performance of the limitation in the mind as well as being directed towards certain methods of organizing human activities but for the recitation of generic computer components.
	To further elaborate, if a claim limitation, under its broadest reasonable interpretation, covers “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as the performance of the limitation using the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
	Furthermore, if a claim limitation, under its broadest reasonable interpretation, covers “fundamental economic principles or practices (including hedging, insurance, mitigating risk)”, “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)”, or “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
	In this case, the limitations of “receiving first selections of a game instance of the game, the first selections received from players associated with the first group of players, wherein (1) the first selections are associated with game play of the game that provides a chance to receive at least a first award; and (2) the first group of players is further associated with a group definition; receiving second selections of the game instance of the game, the second selections received from a second plurality of players not associated with the first group of players, wherein the second selections are associated with game play of the game that provides a chance to be awarded the at least a first award2P05473USU1 (33050-3252)” are viewed as being directed towards “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” which falls within the “Certain Methods of Organizing Human Activity”
	Furthermore, the limitations “identifying, based on information input via the user interface of the electronic gaming machine, a first group of players associated with a first player of the first group of players, each player of the first group of players having a user profile associated therewith; 2P05473USU1 (33050-3252) determining that a game outcome for the game instance of the game associated with the first player comprises the at least a first award” are viewed as being directed towards “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” which falls within the Mental Processes grouping of abstract ideas.
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of groups of players being defined that may win an award that is also available to a second group of players in which if the award is won by a first group player on a computer. In this case, this is seen as adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. Such limitations are not indicative of integration into a practical application – see MPEP 2106.05(f).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an electronic gaming system, a server, at least one processor, a user interface, and electronic gaming machines for groups of players being defined that may win an award that is also available to a second group of players in which if the award is won by a first group player are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claims 1-20 are not patent eligible.
	Claims 2-20 do not remedy the deficiencies of claim 1, and are also rejected as non-statutory because as discussed above, they are just mere details that add to the abstract idea of “Certain Methods of Human Activities” and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Czubak et al., US 20150221175 (Czubak) in view of Kelly et al., US 20130331184 (Kelly) and Kovacs et al., US 20080102916 (Kovacs)
Regarding Claim 1. 
Czubak discloses an electronic gaming system comprising: 
an electronic gaming machine configured to present a game (Abstract; Fig 3A; para 17), the electronic gaming machine comprising a display device configured to display a user interface (Fig 1, 3A; para 17); and 
a server in communication a plurality of electronic gaming machines including with the electronic gaming machine (para 19-21); 
at least one processor in communication with the server (para 19-21);
computer-executable instructions that, when executed by at the least one processor (para 19), cause the electronic gaming system to perform operations comprising: 
identifying, based on information input via the user interface of the electronic gaming machine, a first group of players associated with a first player of the first group of players (para 27-29, 31-35, 37. A player playing at his/her wagering machine can take part in a community game for a community award as becomes grouped with other players taking part in the community game. In this case, information input is interpreted as inputs made by a player at his/her respective gaming machine that can be utilized for the community wherein the player can be represented as an ant in the community game. Such information input via user interface can be that of arrows pressed by the individual player for playing the community game. The individual player making wagers to which will allows a group of players to play together is interpreted as identifying, based on information input via the user interface of the electronic gaming machine, a first group of players associated with a first player of the first group of players because the wagers being made makes the player eligible to play the community game with a group of players. Otherwise, if now wager is made, the player would be identified as no longer a part (or missing) from the group in which the community game will then stop after a period of time, such as 15 seconds.), each player of the first group of players having a user profile (para 20, 23, 25. Player accounts are associated with players for wagering on his/her respective wagering machine. Therefore, this is interpreted as each player having a respective user profile associated with him/her)
receiving first wager of a game instance of the game, the first wager received from players associated with the first group of players wherein (1) the first wagers are associated with game play of the game that provides a chance to receive at least a first award (para 17, 27, 31-35, 37. Players constantly make wagers and work together as a group controlling ants in order to achieve a community prize which is the AMazeLand progressive jackpot.); and (2) the first group of players is further associated with a group definition (para 31-35, 37. Since players work together to achieve a prize, this means the plurality of players are associated with a group definition. In this case, the group definition is viewed as the five players that represent the five ants that work together to reach the community prize.); 
determining that a game outcome for the game instance of the game associated with the first player comprises the at least a first award (para 27-29, 34. Players makes wagers in attempts to win community award wherein players cooperate with one another to win the community jackpot. In this case, AMazeLand reward are interpreted as the first award.); and 
distributing the at least a first award to each player of the first group of players (Fig 3h; para 27, 29, 32, 35. The AMazeLand award is interpreted as rewards that is distributed to each of the multiple players that cooperate with one another to achieve the community award.).
While Czubak discloses receiving first wager of a game instance of the game, the first wager received from players associated with the first group of players wherein (1) the first wagers are associated with game play of the game that provides a chance to receive at least a first award, Czubak failed to disclose receiving first selections of a game instance of the game, the first selections received from players associated with the first group of players wherein (1) the first selections are associated with game play of the game that provides a chance to receive at least a first award.
However, Czubak teaches that players can make wagers to initiated game play (para 17: Buttons 115 on the exterior of EGM 100 are used to initiate and control EGM operations in conjunction with touch screen display 105 by the player.). 
Furthermore, Kelly teaches that when it comes to wagering games (Abstract) in which wagers are being made for initiating game play, players can make a selection on how much to wager when initiating game play (para 61) because it would be advantageous to incorporate such features because it would increase the entertainment value of the game (para 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Kelly’s teachings with Czubak because it would be advantageous to incorporate such features because it would increase the entertainment value of the game as taught by Kelly.
To further elaborate on the Examiner’s interpretation, Czubak teaches player only making a wager to initiate game play of a wagering game. When a player makes a wager, there is no option or selection from which the player can choose that that is associated with game play. However, by combining Kelly’s teachings in which player can be provided with a selection for a wager, with the wagering-initiation of Czubak, this is interpreted as players being able to make a selection that is associated with game play. Furthermore, it should be noted that since the application disclose in paragraph 70 “For each game instance, a player may make selections, which may affect play of the game. For example, the player may vary the total amount wagered by selecting the amount bet per line and the number of lines played. In many games, the player is asked to initiate or select options during course of game play (such as spinning a wheel to begin a bonus round or select various items during a feature game). The player may make these selections using the player-input buttons 236, the primary game display 240 which may be a touch screen, or using some other device which enables a player to input information into the gaming device 200.”, this is broadly interpreted as a wagering selection being made for initiating game play and encompassing such a limitation.
Czubak failed to explicitly teach receiving second selections of the game instance of the game, the second selection received from a second plurality of players not associated with the first group of players, wherein the second selection are associated with game play of the wagering game that provides a chance to be awarded the at least a first award. 
However, Kovacs disclose of a gaming system that provides a wagering game (Abstract) that teaches receiving second selections of the game instance of the game, the second selections received from a second plurality of players not associated with the first group of players (para 8, 10, 287-288. Players that are expected to join a group are interpreted as initially non-grouped player, and therefore, a second group of players different from a first group of player. It should be noted that, in this case, a “selection” being made by a player is broadly interpreted as a wager made by said player for playing a game in which there is a selection on the amount that can be wagered as taught by Kelly.), wherein the second selections are associated with game play of the wagering game that provides a chance to be awarded the at least a first award (para 191, 256, 287-288. In a community game, players are awarded the community award in which the award is split amount members of the group) because it creates fast-paced gaming and generates excitement for the participating players (para 9). To further elaborate on the Examiner’s interpretation, players that have not join a community game is interpreted as being non-group-based players since they are not grouped with any other players. However, upon making an initial wager (ie: second selection), players can join community games in which they can be eligible for the community prize in which the prize is split among members of the group in which the player joined. This is interpreted as teaching wherein the second wagers (ie: the wager the player made before joining a community game) are associated with game play (ie: community game that the player joined) of the wagering game that provides a chance to be awarded the at least a first award (ie: community award that would be split among the members).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to incorporate Kovacs’ teachings with Czubak and Kelly because it creates fast-paced gaming and generates excitement for the participating players as taught by Kovacs. 
In other words, since a first group of players of Czubak could be playing a community game, Kovacs teachings would mean that a second group of players can join the community game of Czubak which would be associated with the game play of the wagering game that provides a chance to be awarded the community award of Czubak’s invention. Furthermore, as mentioned above, it should be noted that the “selections” being made by any player is broadly interpreted as a “wager” made by said player for playing a game in which there is a selection on the amount that can be wagered as taught by Kelly.

Regarding Claim 2. 
Czubak and Kelly and Kovacs disclose the electronic gaming system of claim 1. Czubak further discloses wherein the at least a first award comprises a jackpot (para 27-29).  

Regarding Claim 3. 
Czubak and Kelly and Kovacs disclose the electronic gaming system of claim 1. Czubak further discloses wherein the at least a first award comprises a progressive jackpot (para 27-29).  

Regarding Claim 16. 
Czubak and Kelly and Kovacs disclose the electronic gaming system of claim 1. Czubak further discloses wherein the operations further comprising: subsequent to making the at least a first award available to be awarded, but prior to awarding the at least a first award: 
adding at least one player to the first plurality of players; or 
removing at least one player from the first plurality of players (para 34. A player can be removed from the community game if the player fails to provide a minimum wager amount.).  

Regarding Claim 17. 
Czubak and Kelly and Kovacs disclose the electronic gaming system of claim 16. Czubak further discloses wherein at least one player is removed from the first plurality of players in response to failing to satisfy a threshold wager level (para 34).  

Claims 4-7, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over zubak et al., US 20150221175 (Czubak) and Kovacs et al., US 20080102916 (Kovacs) in view of Amour, US 20100262476 (Armour)
Regarding Claim 4. 
Czubak and Kelly and Kovacs teach the electronic gaming system of claim 1, but failed to disclose the operations further comprising 47receiving a transaction, the transaction comprising a value, wherein the transaction is not a wager associated with a game instance of game; and increasing a value of at least a second award in response to the receiving the transaction.  
	However, Amour teaches receiving a transaction, the transaction comprising a value, wherein the transaction is not a wager associated with a game instance of a wagering game (Abstract; para 97, 106, 133-136, 293-294. Users can make transactions that are unrelated to wagering in a wagering game in which those transactions have a value associated with them.); and 
	increasing a value of at least a second award in response to the receiving the transaction (para 23, 82, 97, 293-294, 305-307. Player can be given awards based on transaction in which those awards can be funded by such transaction.)  because it gives consumers an opportunity to win a prize according to predetermined purchasing criteria, this offer being provided as an incentive for the consumers to purchase goods and or services (Abstract)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Armour’s teachings with Czubak and Kelly and Kovacs because it gives consumers an opportunity to win a prize according to predetermined purchasing criteria, this offer being provided as an incentive for the consumers to purchase goods and or services as taught by Amour.

Regarding Claim 5. 
Czubak and Kelly and Kovacs and Amour disclose the electronic gaming system of claim 4, Amour further discloses wherein the at least a second award is the at least a first award (para 23, 146, 260. Jackpot prize is disclosed.).  To further elaborate, since Czubak teaches that players being able to win a first award that is in the form of a jackpot (para 27-29) and Amour teaches that players making transactions have the ability to win a jackpot prize (para 260, 364), this means that the first and second award can be the same, a jackpot prize.

Regarding Claim 6. 
Czubak and Kelly and Kovacs and Amour disclose the electronic gaming system of claim 4, failed to explicitly disclose wherein the at least a second award is different than the at least a first award and is not available to be awarded to the second plurality of players.  
	However, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention that the combination of Czubak and Amour would teach wherein the at least a second award is different than the at least a first award and is not available to be awarded to the second plurality of players.  
	The combination of Czubak and Kelly and Kovacs teach of a first group of a plurality of players making selections in which they attempt to win a community award playing wagering games. Amour teaches players wherein players can win a second award that is a result of making transactions unrelated to making wagers (Abstract; para 97, 106, 133-136, 293-294). In this case, it would be obvious that the second award would be different than the first award since the second award would be a transaction-based award, as taught by Amour, which would be different than a first award, a community award, which would not be available to the second plurality of players since the second plurality of players are being rewarded with transaction-based awards instead of community-based awards. Furthermore, the second plurality of players are interpreted as non-grouped players that make wagers to join a community game (as taught by Kovacs) to attempt to win a community-based award (ie: first award). In this case, since the second plurality of players represent players that can only achieve a community award, this means that the second award (ie: a transaction-based award as taught by Amour) would not be available to the second plurality of players since the second since the second plurality of players would not be eligible to win such an award. 

Regarding Claim 7. Czubak and Kovacs and Amour disclose the electronic gaming system of claim 4, Amour further discloses wherein the at least a second award is not awarded in response to game play on the game (Abstract; para 97, 106, 133-136, 293-294. Users can win rewards via transactions such as purchasing goods and services which is unrelated to making wagers on a game.)

Regarding Claim 10. 
Czubak and Kelly and Kovacs and Amour teach the electronic gaming system of claim 4. Amour further teaches wherein the increasing of the value is based at least in part on the value of the transaction (para 82-83. The value increase can be based on transaction value).  

Regarding Claim 11. 
Czubak and Kelly and Kovacs and Amour teach the electronic gaming system of claim 4. Amour further teaches wherein the increasing of the value is not based on the value of the transaction or on wagers placed on the game (para 82-83. In some embodiments the portion is determined with some consideration of other characteristics of the transaction, such as the goods and/or services involved in the transaction value, or one or more characteristics of the consumer. A characteristic of the consumer is interpreted as not being based on the value of a transaction nor a wager placed on a game.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over zubak et al., US 20150221175 (Czubak) and Kelly et al., US 20130331184 (Kelly) and Kovacs et al., US 20080102916 (Kovacs) and Amour, US 20100262476 (Armour) in view of Milligan et al., US 20130252720 (Milligan)
Regarding Claim 8. 
Czubak and Kelly and Kovacs and Amour disclose the electronic gaming system of claim 7, but failed to disclose the operations further comprising: randomly determining at least one player of the first group of players to receive at least a portion of the at least a second award; and awarding the at least a portion of the second award to the at least one player.  
	However, Milligan teaches of a gaming system (Abstract) that teaches randomly determining at least one player of the first plurality of players to receive at least a portion of the at least a second award (para 12, 33, 52); and awarding the at least a portion of the second award to the at least one player (para 52. Awards such as a jackpot being distributed is interpreted as a portion of an award being distributed to at least one player among a plurality of players) because it allows the operator of the gaming system to configure the jackpot award strategies to enhance the entertainment aspect of game playing (para 58).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Milligan’s teachings with Czubak and Kelly and Kovacs and Amour because it allows the operator of the gaming system to configure the jackpot award strategies to enhance the entertainment aspect of game playing as taught by Milligan.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over zubak et al., US 20150221175 (Czubak) and Kelly et al., US 20130331184 (Kelly) and Kovacs et al., US 20080102916 (Kovacs) and Amour, US 20100262476 (Armour) in view of Zimmerman, US 20170358175 (Zimmerman)
Regarding Claim 9. 
Czubak and Kelly and Kovacs and Amour disclose the electronic gaming system of claim 4, but failed to disclose wherein the transaction is associated with a location identifier and the operations further comprise: determining that the location identifier is associated with a rule specifying a contribution to the at least a second award.  
	However, Zimmerman teaches that transaction can be associated with a location identifier (para 32, 47-49. Information about locations of users are taken into consideration. The information pertaining to locations is interpreted as location identifiers as they are tied to users and devices.) and the operations further comprise: determining that the location identifier is associated with a rule specifying a contribution to the at least a second award (para 49. To further elaborate, player locations are taken into consideration when it comes to providing rewards as a result of carrying out non-wagering transactions, such as purchasing of wireless services in which a rule specifying a contribution to a transaction reward would be a user sharing his or her location which would be used to contribute to receiving a transaction award.) because it can create a more engaging experience that motivates users (para 22).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Zimmerman’s teachings with Czubak and Kelly and Kovacs and Amour because it can create a more engaging experience that motivates users as taught by Zimmerman.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zubak et al., US 20150221175 (Czubak) and Kelly et al., US 20130331184 (Kelly) and Kovacs et al., US 20080102916 (Kovacs) in view of Amor, US 20100262476 (Armour) and Erickson et al., US 20130084975 (Erickson) and Crivelli, US 20140162761 (Crivelli)
Regarding Claim 12. 
Czubak and Kelly and Kovacs disclose the electronic gaming system of claim 1, but failed to disclose the operations further comprising receiving a transaction, the transaction comprising a value, wherein the transaction is not a wager associated with a game instance of the game; and increasing the value of an award available to the first group of players.
	However, Amour discloses of a system that teaches receiving a transaction (Abstract; para 97, 106, 133-136, 293-294), the transaction comprising a value (para 23, 82, 97, 293-294, 305-307) wherein the transaction is not a wager associated with a game instance of the wagering game (Abstract; para 97, 106, 133-136, 293-294); and increasing the value of an award available to the first group of players (para 383, 385) because it gives consumers an opportunity to win a prize according to predetermined purchasing criteria, this offer being provided as an incentive for the consumers to purchase goods and or services (Abstract)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Armour’s teachings with Czubak and Kelly and Kovacs because it gives consumers an opportunity to win a prize according to predetermined purchasing criteria, this offer being provided as an incentive for the consumers to purchase goods and or services as taught by Amour.
Czubak and Kelly and Kovacs and Amour failed to disclose of transaction being associated with a user identifier; determining that the user identifier identifies a user profile of the first group players.  
However, Erickson teaches that when it comes to wagering games (Abstract) and disclose transaction being associated with a user identifier (para 58); determining that the user identifier identifies a user profile of the first group of players (para 58) because such enhancements can attract frequent play and hence increase profitability to an operator (para 4). In this case, when players make wagers, they are associated with their respective player identifiers wherein such identifiers are used to determine that such players are associated with a community group of players wherein they community wagering games are carried out. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Erickson’s teachings with Czubak and Kelly and Kovacs and Amour because such enhancements can attract frequent play and hence increase profitability to an operator as taught by Erickson.
While Czubak and Kelly and Kovacs and Amour and Erickon disclose increasing the value of an award available to a first group of players (Czubak: para 383, 385), the combination failed to disclose not increasing a value of an award a second plurality of players, in response to the receiving the transaction.  
However, Crivelli teaches that when it comes to community gaming awards, contributions for a main award for a player can differ from contribution for a community award for a player (para 4, 48) because it can help attract users and help increase play via the concept of a "community" game (para 2). 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Crivelli’s teachings with Czubak and Kovacs and Amour because it can help attract users and help increase play via the concept of a "community" game as taught by Crivelli.
To further elaborate on the Examiner interpretation, since Crivelli teaches that contributions for a community award can differ from a main game award, this is interpreted that for players that are eligible for a community award (ie: first plurality of player), only the contribution from wagers (eg: 5 cents) would go to increasing the value of the award for the community award and not go towards increasing the value for awards meant for non-community players (ie: second plurality of player). In other words, if contributions to a community award can only be awarded to a community player, then those contributions would not go to increasing awards meant non-community members. In other words, when a transaction is made and contributions are being made towards increasing the value of an award that can be won by players, the contributions made to a group-based award can/is different than contributions made to a non-group based award (ie: community vs main award.). Therefore, when a contribution is to be made for increasing the value of one type of award (such as a community award), this means that that contribution is not being made for the other type of award (such as a main award). Furthermore, since group-players (ie: first plurality of players) are eligible for a group awards (ie: community award) and non-group players (ie: second plurality of player) are eligible for non-group awards (ie: main award), this means that when contributions are being made toward a community award, it would be for increasing the value of an award available to the first plurality of players but not to the second plurality of players.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over zubak et al., US 20150221175 (Czubak) and Kelly et al., US 20130331184 (Kelly) and Kovacs et al., US 20080102916 (Kovacs) in view of Walker et al., US 20030224852 (Walker)
Regarding Claim 13. 
Czubak and Kelly and Kovacs disclose the electronic gaming system of claim 1, wherein distributing the at least a first award to each player of the first group of players comprises: determining an amount wagered by each of the first group of players; and distributing at least a portion of the at least a first award to a given player of the first group of players commensurate with the amount wagered by the given player.  
	However, Walker discloses of a gaming system in which group gaming can be implemented (Abstract) for sharing rewards among members of the group (para 37-38) in by determining an amount wagered by each of the first group of players (para 38); and distributing at least a portion of the at least a first award to a given player of the first group of players commensurate with the amount wagered by the given player (para 38, 64, 115, 156,363. Players are expected to place a certain amount of money to be eligible for a group prize. This is interpreted as the amount wagered being taken into consideration by each of the multiple players to commensurate the distribution of a group reward to said players) because it would provide shares experiences among the group of players and provide more excitement and fun for the group (para 37).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Walker’s teachings with Czubak and Kelly and Kovacs because it would provide shares experiences among the group of players and provide more excitement and fun for the group as taught by Walker.

Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Czubak et al., US 20150221175 (Czubak) and Kelly et al., US 20130331184 (Kelly) and Kovacs et al., US 20080102916 (Kovacs) and Walker et al., US 20030224852 (Walker) in view of Caputo et al., US 20090124327 (Caputo)
Regarding Claim 14. 
Czubak and Keely and Kovacs and Amour and Walker disclose the electronic gaming system of claim 13, but failed to disclose wherein determining an amount wagered by each of the first group of players comprises determining wager amounts that satisfy a threshold wager level and the distributing is commensurate with the wager amounts that satisfy the threshold wager level.  
	However, Caputo teaches determining an amount wagered by each of the first group of players comprises determining wager amounts that satisfy a threshold wager level (para 21) and the distributing is commensurate with the wager amounts that satisfy the threshold wager level (para 21) because obtaining a bonus event and a bonus award in the bonus event is part of the enjoyment and excitement for players (para 3). In this case, when a player makes one or more side wagers, this is interpreted as determining an amount wagered by each of the multiple players comprises determining wager amounts that satisfy a threshold wager level. When the player becomes eligible for the group award as a result of making the one or more side wager and wins a portion of the group award, this is interpreted the distributing of the award that commensurate with the wager amounts that satisfy the threshold wager level.
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Caputo’s teachings with Czubak and Kelly and Kovacs and Walker because obtaining a bonus event and a bonus award in the bonus event is part of the enjoyment and excitement for players as taught by Caputo. 

Claims 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Czubak et al., US 20150221175 (Czubak) and Kelly et al., US 20130331184 (Kelly) and Kovacs et al., US 20080102916 (Kovacs) in view of Caputo et al., US 20090124327 (Caputo)
Regarding Claim 15. Czubak and Kelly and Kovacs disclose the electronic gaming system of claim 1, but failed to disclose the operations further comprising: awarding one or more points to at least a portion of the first group of players based at least in part on wagers associated with the first seletions submitted by respective players of the first group of players; determining a total number of points for the at least a portion of the first group of players; and 49distributing at least a portion of the at least a first award to a given player of first group of players commensurate with the total number of points wagered by the given player.  
	However, Caputo discloses of a wagering game (Abstract) that teaches awarding one or more points to at least a portion of the first group of players based at least in part on wagers associated with the first selections submitted by respective players of the first group of players (para 21, 66. Players that win community awards in which they are awarded credits are interpreted as points.); determining a total number of points for the at least a portion of the first group of players (para 21, 66. Since the group award is to be divided among player eligible for the group award, this means a total amount would need to be determined so that it can be divided.); and 49distributing at least a portion of the at least a first award to a given player of the first group of players commensurate with the total number of points wagered by the given player (para 21, 66. The group awards being distributed can be based on credits wagered) because obtaining a bonus event and a bonus award in the bonus event is part of the enjoyment and excitement for players (para 3). 
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Caputo’s teachings with Czubak and Kelly and Kovacs because obtaining a bonus event and a bonus award in the bonus event is part of the enjoyment and excitement for players as taught by Caputo. 

Regarding Claim 18. 
Czubak and Kelly and Kovacs teach the electronic gaming system of claim 1, but failed to teach the operations further comprising: defining the first group of players, the defining comprising: defining membership criteria for the first group of players; analyzing player information for a third plurality of players; and adding to the first group of players, players of the third plurality of players whose player information satisfies the membership criteria.  
	However, Caputo of a wagering system (Abstract) that teaches players can become eligible for group awards based on side wagers (para 21) because obtaining a bonus event and a bonus award in the bonus event is part of the enjoyment and excitement for players (para 3). 
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Caputo’s teachings with Czubak and Kelly and Kovacs because obtaining a bonus event and a bonus award in the bonus event is part of the enjoyment and excitement for players as taught by Caputo. 
	To further elaborate on the Examiner’s interpretation, Czubak teaches that the first group of players represents players eligible for community award. Caputo teaches that players can be eligible for group (ie: community) awards based on player wagers. The wagers made by the players are interpreted as players meeting a membership criteria which would allow the players to be eligible for a community award. Therefore, when new players (ie: a third plurality of player) wish to be eligible in achieving a possible community award and makes a wager that makes said players eligible, those will become eligible, and therefore, being added to the already eligible community award players. Therefore, the combination of Czubak and Kelly and Kovacs with Caputo is interpreted as teaching defining membership criteria for the first group of players (ie: determining if the players had wagered the necessary amount to become eligible for a community award); analyzing player information for a third plurality of players (ie: analyzing the wagers of new players to determine if they are eligible for a community award); and adding to the first group of players, players of the third plurality of players whose player information satisfies the membership criteria (ie: adding the newly eligible players to the group of already-eligible players for a community award).  

Regarding Claim 19. 
Czubak and Kelly and Kovacs disclose the electronic gaming system of claim 1, but failed to disclose wherein an amount distributed to the first player is increased based at least in part on the first player achieving the game outcome.  
	However, Caputo teach of a group award system that teaches wherein an amount distributed to a player is increased based at least in part on the first player achieving the game outcome (para 21) because obtaining a bonus event and a bonus award in the bonus event is part of the enjoyment and excitement for players (para 3). 
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Caputo’s teachings with Czubak and Kelly and Kovacs because obtaining a bonus event and a bonus award in the bonus event is part of the enjoyment and excitement for players as taught by Caputo. 

Regarding Claim 20. 
Czubak and Kelly and Kovacs disclose the electronic gaming system of claim 1, but failed to disclose the operations further comprising: receiving third selections of the game instance of the game, the third selections associated with a second group of players, wherein (1) the third selections are associated with game play of the game that provides a chance to receive the at least a first award; and (2) at least a portion of the second group of players is different than players of the first group of players; 50wherein a second player of the first group of players is a member of the second group of players.
	However, Caputo of a wagering system (Abstract) that teaches players can become eligible for group awards based on side wagers (para 21) because obtaining a bonus event and a bonus award in the bonus event is part of the enjoyment and excitement for players (para 3). 
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Caputo’s teachings with Czubak and Kovacs because obtaining a bonus event and a bonus award in the bonus event is part of the enjoyment and excitement for players as taught by Caputo. It should be noted that since Kelly teaches that when it comes to wager, players can make a selection on an amount to wager. Therefore, the wager teaching of Caputo, when combined with Kelly, is interpreted as a selection that can be made.
	Further elaborating on the Examiner’s interpretation, Czubak and Kelly and Kovacs teach that the first group of players represents players eligible for a community award. Caputo and Kelly teach that players can be eligible for group (ie: community) awards based on players making wagers/selections. Caputo also teaches that players eligible for a community award can not only be based on wagers, but can also be based on an amount of coin-in accumulated in one or more pools or any other suitable methods or criteria. Therefore, the combination of Czubak in view of Caputo is interpreted as teaching receiving third selections for a second group of players (ie: new players, instead of being eligible for a group award based on making a wager/selection, can be made eligible based on an amount of coin-in accumulated in one or more pools or any other suitable methods or criteria.) wherein (1) the third selection wagers are associated with game play of the game that provides a chance to receive the at least a first award (ie: players become eligible for a group award.) and; (2) at least a portion of players of the second group of players is different than players of the first group of players (ie: the player eligible for the group reward are eligible because of an amount of coin-in accumulated in one or more pools or any other suitable methods or criteria.);
50wherein a second player of the first group of players is a member of the second group of players (ie: a player that made a side-wager, which would have put him/her as a player in the first group players, had also satisfied an amount of coin-in accumulated in one or more pools or any other suitable methods or criteria that would also make the player as part of the second group of players.)
Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive. Applicant states:
	“One path to establishing a practical application is to show an improvement to another technology. See MPEP 2106.04(d)(1). Here, the pending claims are drawn to a practical application that applies any alleged abstract idea in a manner that imposes a meaningful limit on the alleged abstract idea. For example, the claims recite a number of additional elements, which are used in the steps recited in the independent claims, and these recitations extend well beyond the scope of any alleged abstract idea. The claims are clearly more than a drafting effort designed to monopolize any alleged abstract idea. The present claims do not cover the general concept of game instructions being performed on a machine. Rather, the claims are drawn to a practical application performed on a particular gaming system that does not monopolize all rule- based games being performed on a gaming system.”
	The Examiner disagrees and does not believe the additional elements are directed towards something “significantly more” than an abstract idea carried out using general purpose components and does not see an improvement being made upon gaming technology. The claims language is interpreted as disclosing an awarding system being based upon grouped activities among players. While the applicant may argue that having it where a community game can be viewed as an improvement upon gaming technology since it can allow for multiple players to play in tandem with one another, the Examiner argues that group-based gaming is routine, conventional, and well-known to one of ordinary skill in the art. For example, Caputo et al, US 20130260868 discloses in paragraph there exist known community-based games in which players cooperated with one another towards achieving a common goal in order to win a group award.“Further, as described at paragraph [0033] to [0035] of the application, the claimed system enables individuals using different gaming devices to engage in group play. This is accomplished by providing a user interface and identifying an individual based on information received through the user interface, which may in turn be used to determine whether the individual is a member of a group and provide group gameplay accordingly. This is an improvement to the technical field of electronic gaming.
	Accordingly, in this case, "the specification sets forth an improvement in technology. . [and] the claim includes the components or steps of the invention that provide the improvement described in the specification," which is sufficient to establish a practical application. See MPEP 2104.04(d)(1). 
	Accordingly, Applicant respectfully requests that the § 101 rejection be withdrawn because the claims are not "directed to" an abstract idea. “
	The Examiner disagrees. The applicant describes in paragraph 76-77 that a user interface is a “typical” interface that can be used by player for interacting with a gaming machine. In this case, the Examiner does that a “typical” interface is a particular component that improves upon the gaming machine. All in all, the Examiner does not believe there is an improvement in wagering game technology.

“B. Applicant's Claims Are Directed to "Significantly More" Than the Abstract Idea 
	Based on the claim recitations discussed above, the present claims also satisfy Step 2B of the 2019 PEG. There is no indication in the Office Action that it was well-understood, routine, or conventional to (i) store, in a memory, time cap parameters, the input value and a value of the jackpot; (ii) select a time cap based on time cap parameters and a parameter based on an input value; and (iii) determine, in response to a game instance, that at least one of a selected time cap or a selected parameter has been reached. The fact that the pending claims overcome the cited art, as discussed below in the traversal of the Section 103 rejection, strengthens the conclusion that these steps are not well understood, routine, and conventional. 
	Accordingly, Applicant respectfully submits that Claims 1-20 are additionally or alternatively patent-eligible under Step 2B, and that the Section 101 rejection should be withdrawn.”
	The Examiner is confused by the arguments presented. There is no disclosure of such limitations (ie: (i) store, in a memory, time cap parameters, the input value and a value of the jackpot; (ii) select a time cap based on time cap parameters and a parameter based on an input value; and (iii) determine, in response to a game instance, that at least one of a selected time cap or a selected parameter has been reached) as presented in the claim language. Therefore, the Examiner has no way of properly addressing such an argument properly. 

Applicant states: Kovacs also does not describe or suggest receiving second selections of a game instance of a game, wherein the second selections are received from a second plurality of players not associated with first group of players playing as a group. Kovacs describes players joining a group game for a given game instance. See Kovacs, paragraph [0008]. However, for a given game instance in Kovacs, there are no distinct groups of i) players playing as a group ii) and players outside of this group that are both eligible to win a particular award. Rather, for a given game instance, the players who join the group game are eligible to win the award, and players who have not joined are not eligible to win the award. Further, Kovacs does not describe “splitting” an award
among any subset of players who have opted in for a given game instance.”
	The Examiner agrees and disagrees. Regarding Kovacs’ teachings not describing or suggest receiving second selections of a game instance of a game, wherein the second selections are received from a second plurality of players not associated with first group of players playing as a group, the Examiner agrees that Kovacs fails to teach that but the argument is moot as a new reference is relied upon to teach such teachings, namely Kelly. Regarding “for a given game instance in Kovacs, there are no distinct groups of i) players playing as a group ii) and players outside of this group that are both eligible to win a particular award. Rather, for a given game instance, the players who join the group game are eligible to win the award, and players who have not joined are not eligible to win the award. Further, Kovacs does not describe “splitting” an award among any subset of players who have opted in for a given game instance.”, the Examiner disagrees. To reiterate the Examiner’s interpretation mentioned in the rejection above, a first group of players of Czubak could be playing a community game (in which the winnings can be “split” among those playing said community game), Kovacs teachings would mean that a second group of players can join the community game of Czubak which would be associated with the game play of the wagering game that provides a chance to be awarded the community award of Czubak’s invention (which would also result in the “splitting” of an award as taught by Czubak. 

Regarding prior art arguments, the applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/TRAMAR HARPER/Primary Examiner, Art Unit 3715